Title: Nathaniel Barrett to John Adams, 2 Oct. 1786
From: Barrett, Nathaniel
To: Adams, John


          
            
              Sir
            
            

              Paris

              Octo 2d 1786 
            
          

          The Friendship which you have formerly profess’d for me, &
            the repeated proofs which I have had of it—induces me to ask the favour of intrusting
            you with the Conduct of a Matter in which my future happiness & that of my
            family is involved.
          When my Brother was in England he took up a Quantity of Crockery
            ware on a joint Acct of himself & me—of Warburton
            & Randall on the Arrival the same was sold on Credit & my
            Brother got security for his part the person who bout it faild without paying me a
            shilling—we gave joint Notes amg to About 400—£ I had paid
              abt 83. on my part of the notes—but they disposed of them
            without makg any allowance therefor to Mr Robarts when I heard of their failure in England I securd
            the payt of this Debt in the hands of Broome & Plat
            so that Mr. Robarts may rest assurd of that sum &
            for further security I put into the hands of Mr C. Gore all
            my Effects & Debts—amg to within about 100£ of what
            I owed—for the security impowering him to pay as he recd. all my Creditors in proportion to their Demands, & after receiving
            the most ample Testimonials from them embarked for England France—on the
            Business which I communicated to your Excellency the last–winter I gave in my Debt to W
            & R—only the part due from me to them—MrRobarts sent
            his Notes to America & Mr Mason calld on my Brother
            for them—as equal Misfortunes have attended him—the Notes are returned back—& I
            this day received Advice from Mr Robarts that he expects
            immediate payment from me—As you will see on perusal of the inclosd to him, this is
            impossible—On my late Tour thro America, I have been assurd that a considerable part of
            the Consignments from thence shall come to the Address of Mess Le Couteulx &
              Co—upon my giving my Attention to the return Cargoes from
            hence—I have in this Business a prospect of securing a present subsistance, & in
            future of accumulating some property—these Gentleman give me their Countenance &
            protection upon the Letters which I have from America—they know I possess no
            property—but Give me Encouragement that in Time, I may—But sir—should Mr Robarts execute his powers against me—all my prospects are
            at an End—Mrs Barrett has been very ill ever since our
            Arrival—this stroke has added to her Trouble—I wish—& may I ask the
            favour of you to send for Mr Robarts, as soon as you receive
            this—& after letg him know I have opend
            the Affair to you—use your Influence with him to consider the Matter in its proper
            Light—& to wait—after recg what may be in the Hands
            of Mr Gore—till it shall be in the power of my Brother
            & myself to discharge his Debts—If he determines not to do this I will give up
            all my Hopes—& come over to England & surrender myself—leaving a most
            deserving Wife & Child to the Misery of suffering all the Horrors of Poverty in
            a foreign Country— —
          Let me beg of you to keep this Matter intirely to
            yourself—& give Mr Robarts a Charge (whatever may be
            his determination) to do the same—& favour me with a Line as soon as you receive
            this—
          I am with the utmost Respect / Your Excellency’s / Most oblig’d
            & obd Servant


          
            
              Nat Barrett
            
          
          
            P.S. Mr Gore had payed my Creditors
              6/8 in the pound when I left Boston, & expected to make another dividend
              soon
          
        